                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:19-MC-095-MOC-DCK

 SAGICOR LIFE INSURANCE COMPANY,                        )
                                                        )
                  Plaintiff,                            )
                                                        )
     v.                                                 )      ORDER
                                                        )
 EUGENE E. HOUCHINS III, WILLIAM I.                     )
 DAVIS, and THIRD FINANCIAL, INC.,                      )
                                                        )
                  Defendants.                           )
                                                        )

          THIS MATTER IS BEFORE THE COURT sua sponte regarding the status of the case.

The undersigned observes that the “Motion To Compel Nonparty Production Of Documents And

Deposition “ (Document No. 1) is pending before the Court. This motion has been referred to the

undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is

appropriate.

          The undersigned notes that neither Defendants nor the subject of the subpoena(s) at issue,

Russell Miller, have responded to the motion, and responses were due by July 24, 2019. Mr. Miller

is respectfully advised that failure to file a timely and persuasive response to Plaintiff’s pending

motion will likely lead to the requested relief being granted, including attorney fees.

          IT IS, THEREFORE, ORDERED that Defendants and Russell Miller may file responses

on or before August 16, 2019.

          The Clerk of Court is directed to serve Mr. Russell Miller by certified U.S. Mail/return

receipt requested. Defendants shall be served by U.S. Mail and/or ECF.
SO ORDERED.



              Signed: August 1, 2019




                               2
